in a coram nobis proceeding to vacate a judgment of the County Court, Nassau County, rendered May 20, 1970, after a non jury trial, which was affirmed January 25, 1971 {People v. Outlaw, 36 A D 2d 581), defendant appeals from an order of the same court, entered April 20, 1971, which denied the application without a hearing. Order reversed, on the law, and proceeding remitted to the County Court for a hearing and a determination de novo. The gravamen of this application is that defendant learned through an accomplice’s sworn statement that the prosecuting attorney knowingly used perjured testimony against him at the *986trial.. On the strength of these allegations, which are supported by the accomplice’s sworn statement, a hearing is warranted (People v. Watford, 28 A D 2d 858). Shapiro, Acting P. J., Gulotta, Christ, Brennan and Benjamin, JJ., concur.